Citation Nr: 0938372	
Decision Date: 10/08/09    Archive Date: 10/22/09

DOCKET NO.  03-07 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
August 1966 to August 1968.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a November 2002 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a back disorder.  In April 2004, a 
Travel Board hearing was held before the undersigned.  A 
transcript of the hearing is of record.  In April 2005, the 
Board remanded the claim for further development.  In a 
decision issued in July 2006, the Board denied the Veteran's 
claim.  The Veteran appealed that decision to the Court.  In 
March 2007, the Court issued an order that vacated the July 
2006 Board decision and remanded the matter on appeal for 
readjudication consistent with the instructions outlined in 
the March 2007 Joint Motion by the parties.  In August 2007, 
the Board remanded the case to comply with the instructions 
of the Joint Motion.  In April 2009, the Board referred the 
case to the Veterans Health Administration (VHA) for an 
advisory medical opinion.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.


REMAND

In June 2009, a VHA medical opinion was associated with the 
record in this case.  In July 2009, the Veteran was furnished 
a copy of the opinion and was advised that he had 60 days to 
submit relevant evidence or argument in response.  38 C.F.R. 
§§ 20.901, 20.903.  Later that month he submitted additional 
argument that responded to the findings in the VHA opinion.  
In September 2009 written argument, the Veteran's 
representative stated that on behalf of the Veteran the 
representative did not waive agency of original jurisdiction 
review of this evidence.  This evidence has not been reviewed 
by the RO.  Under Disabled American Veterans v. Secretary of 
Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 2003), the 
Board has no recourse but to comply with the request for RO 
initial review of the additional argument.

Accordingly, the case is REMANDED for the following:

The RO should re-adjudicate the matter on 
appeal (specifically including initial 
consideration of the June 2009 VHA opinion 
and additional argument received by the 
Board in July 2009 without a waiver of RO 
review).  If the benefits sought on appeal 
remain denied, the RO should issue an 
appropriate supplemental statement of the 
case, and give the appellant and his 
representative the opportunity to respond.  
Thereafter, the case should be returned to 
the Board for further review, if otherwise 
in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or by the Court for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

